DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for visualization in a light-deficient environment comprising all the specific elements with the specific combination including synchronizing timing of the emitter and the image sensor such that the emitter pulses at least a portion of the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of the active pixels in the pixel array, wherein the plurality of exposure frames comprises one or more of a multispectral exposure frame sensed in response to the emitter pulsing a multispectral wavelength of electromagnetic radiation; a fluorescence exposure frame sensed in response to the emitter pulsing a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping exposure frame sensed in response to the emitter pulsing a laser mapping pattern; and wherein the two or more sequential exposure frames comprises at least one of the multispectral exposure frame, the fluorescence exposure frame, or the laser mapping exposure frame in set forth of claim 1, wherein dependent claims 2-17 and 19-31 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 20, 2022



							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886